DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 26-31, 33-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avdanin et al., US 20100322071 A1 (hereafter referred to as Avdanin) in view of Ginzburg et al., US 20040264396 A1 (Ginzburg).
A.	Regarding claim 28, Avdanin teaches a system comprising a target device and a source device (p. 4, “The present application is directed towards systems and methods for controlling network traffic traversing an intermediary device …”), wherein the target device is one of a plurality of target devices in communication with the source device (p. 3, “The intermediaries may manage and control the network traffic to enhance the user experience. The enterprise may, for a variety of reasons, determine to control the flow of the network traffic that traverses the intermediaries.”), the target device configured to: 
receive, via an electronic network, a data packet from the source device (p. 220, “Data packets 601 are received by the RLM 605 and flow rate controlled by a throttler 625 of the RLM 605.”);
add the received data packet to an end position of a data buffer, wherein the data buffer includes a plurality of data packets scheduled for processing (p. 231, “The queues may configured to receive network traffic until their capacity is reached.” “In further embodiments, if an amount of network packets received exceeds a predetermined threshold, the network packets may be dropped or not accepted by the queues.”); 
determine whether the data buffer is full (p. 231, “In some embodiments, queues receiving network traffic are configured to drop, or tail drop, any additional network packets that cannot be accepted by the queue.”), wherein upon determining that the data buffer is not full (p. 232, “The count maintained using tokens 602 may be any count, sum or tally for determining an amount or a number of data packets 602 to be propagated, processed or throttled by the RLM 605.”): 
determine a waiting time of an earliest data packet of the plurality of data packets in the data buffer, wherein the earliest data packet is at a starting position of the data buffer (p. 233, “…[T]oken generator 610 may add a token 602 or a count for each period of time defined by a token rate 615 (1/(token rate) in tokens/second) for which a data packet 601 is not propagated, processed or throttled through the RLM 605.”); 
compare the determined waiting time to a threshold waiting time ; and 
automatically remove the earliest data packet from the data buffer if the determined waiting time exceeds the threshold waiting time (p. 239, “In some embodiments, throttler 625 decides that data packets 601 have been waiting for propagation for a period of time that exceeds a predetermined threshold. Throttler 625 may then drop, flush or erase data packets 601 stored in the queues awaiting the propagation. In some embodiments, throttler 625 sends the data packets 601 whose waiting period has exceeded the threshold to excess handler 630.”). Avdanin does not specifically teach compare the determined waiting time to a threshold waiting time, although Avdanin uses tokens that represent periods and compares the number token to a threshold. However, in the same field of endeavor, Ginzburg teaches compare the determined waiting time to a threshold waiting time (p. 25, “If, as shown in block 308, the packet is the first to be placed in the buffer, or alternately, the buffer is empty before the packet is placed therein, a timer may be started as indicated at block 310.” And p. Alternately, if the buffer is not full, it is determined whether the timer has exceeded a maximum threshold waiting time at block 316.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avdanin to substitute comparing waiting time from Ginzburg for counting time by token as an equivalent substitution. The motivation would have been to improve effectiveness and thereby compensate in systems with packet reordering in the queues.
Claim 21 is a method (Avdanin, the software of the network appliance, see p. 85, “As shown in FIG. 2, the hardware layer 206 includes a processing unit 262 for executing software programs and services, a memory 264 for storing software and data, … ”) similar to the system of claim 28 above and is rejected on the same rationale. 
Claim 35 is a non-transitory computer readable medium storing computer readable executable instructions (Avdanin, the software of the network appliance, see p. 85, “As shown in FIG. 2, the hardware layer 206 includes a processing unit 262 for executing software programs and services, a memory 264 for storing software and data, network ports 266 for transmitting and receiving data over a network…”),  similar to the system of claim 28 above and is rejected on the same rationale. 

B.	Regarding dependent claims 22 and 29 and 36, Avdanin-Ginzburg taught the system of claim 28, wherein if the determined waiting time is below the threshold waiting time (Avdanin, p. 233, “In such embodiments, token generator 610 subtracts a token 602 or a count for each period of time defined by a token rate 615 for which a data packet 601 is not propagated, processed or throttled through the RLM 605.”), the target device is further configured to wait to receive a subsequent data packet from the source device (Avdanin, p. 237, “Throttler 625 may receive incoming data packets 601 from one or more queues and throttle, propagate or process the data packets 601 at the rate limit. Throttler 625 may utilize logic, functions, algorithms or units for determining or monitoring the total number or a total count of tokens 602 available in the token bucket 620.”).
C.	Regarding dependent claims 24 and 31 and 38, Avdanin-Ginzburg taught the system of claim 28, wherein upon determining that the data buffer is full, the target device is further configured to remove one of the plurality of data packets from the data buffer (Avdanin, p. 231, “In further embodiments, if an amount of network packets received exceeds a predetermined threshold, the network packets may be dropped or not accepted by the queues.”).
D.	Regarding dependent claims 26 and 33 and 40, Avdanin-Ginzburg taught the system of claim 28, wherein the plurality of data packets are sequentially ordered based on a respective time of receipt (Avdanin, p. 237, “Data packets 601 to be throttled or processed by the throttler 625 may be stored in one or more queues. The queues may receive incoming data packets 601 from one or more network interface cards.”) , and wherein each of the plurality of data packets in the data buffer are processed on a first-in-first-out (FIFO) basis (p. 237, “queues” are FIFO).
E.	Regarding dependent claim 27 and 34, Avdanin-Ginzburg taught the system of claim 28, wherein if the determined waiting time exceeds the threshold waiting time (Avdanin, p. 239, “In some embodiments, throttler 625 decides that data packets 601 have been waiting for propagation for a period of time that exceeds a predetermined threshold. Throttler 625 may then drop, flush or erase data packets 601 stored in the queues awaiting the propagation. In some embodiments, throttler 625 sends the data packets 601 whose waiting period has exceeded the threshold to excess handler 630.”), the target device is further configured to alert the source device of the removed data packet to enable the source device to reallocate new data packets to one or more other target devices of the plurality of target devices (Avdanin, p. 240, “In still further embodiments, excess handler 630 forwards the data packets 601 to an additional throttler 625 that uses an additional set of tokens 602 from another token bucket 620.”).

Claim(s) 23, 25, 30, 32, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avdanin and Ginzburg as applied to claims 31, 28 and 35 above, and further in view of  Colavito et al., US 20030152094 A1 (hereafter as Colavito).
A. 	Regarding dependent claims 23 and 30 and 37, Avdanin-Ginzburg taught the system of claim 28, as cited above. Avdanin-Ginzberg does not specifically teach wherein prior to adding the received data packet to the end of the data buffer, the target device is further configured to determine that the received data packet cannot be processed at a time of receipt. However, in the same field of endeavor, Colavito taught wherein prior to adding the received data packet to the end of the data buffer, the target device is further configured to determine that the received data packet cannot be processed at a time of receipt (p. 48, for packets in a flow the new packet is determined to be part of a frame and will not release until the other packets are released. “…[W]hen a new frame is started, the frame-release threshold value for that new frame is set equal to the current value of the packet-based threshold. The new frame will eventually be released when the waiting time of the oldest packet in that frame exceeds that frame-release threshold value.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Avdanin-Ginzburg to substitute determining received pack cannot be processed from Colavito  for the throttling of Avdanin-Ginzburg to ensure that packets with relationship to other packets are processed efficiently. The motivation would be to apply manage the resources with flow constraints.  
B.	Regarding dependent claims 25 and 32 and 39, Avdanin-Ginzburg taught the system of claim 28, as cited above. Avdanin does not specifically teach wherein the target device is further configured to determine the waiting time of the earliest data packet by calculating a difference between a current time and a time of receipt associated with the earliest data packet. However, in the same field of endeavor, Colavito taught wherein the target device is further configured to determine the waiting time of the earliest data packet by calculating a difference between a current time and a time of receipt associated with the earliest data packet (p. 47, “… where the waiting time of a data packet may be defined as the difference between the current time and the time that the data packet arrived at the receiver.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Avdanin-Ginzburg to substitute waiting time as a difference from Colavito as an alternative to token counting. Thereby to providing an equivalent mechanism for measuring time and refined than token based time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see the attached PTO892 for other pertinent prior art made of record. Each teaching packets waiting in buffers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452